Form 6-K SECURITIES AND EXCHANGE COMMISSION Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of:April 2011 Commission File Number 1-14992 CORUS ENTERTAINMENT INC. (Name of Registrant) Corus Quay 25 Dockside Drive Toronto, Ontario M5A 0B5 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes o No x If “Yes” is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CORUS ENTERTAINMENT INC. By: /s/ Thomas C. Peddie Name: Thomas C. Peddie Title: ExecutiveVice President & Chief Financial Officer Date:April 14, 2011 EXHIBIT INDEX Exhibit Description of Exhibit News Release dated April 14, 2011 - CORUS ENTERTAINMENT DECLARES MONTHLY DIVIDEND FOR CLASS A AND B SHAREHOLDERS
